FILED
                           NOT FOR PUBLICATION                              MAR 08 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50045

              Plaintiff - Appellee,              D.C. No. 2:07-cr-01079-DSF-7

  v.
                                                 MEMORANDUM *
KENNETH TYRONE MURRAY, AKA
Kenny, AKA Seal G,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                             Submitted March 6, 2013 **
                                Pasadena, California

Before: PAEZ and WATFORD, Circuit Judges, and CONLON, Senior District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Suzanne B. Conlon, Senior United States District
Judge for the Northern District of Illinois, sitting by designation.
      Kenneth Murray appeals his conviction for conspiracy to distribute

controlled substances. He does not challenge the existence of the charged drug-

distribution conspiracy, but rather contends that the evidence was insufficient to

support the jury’s finding that he was connected to it.

      All the evidence in this case, taken together and viewed “in the light most

favorable to the prosecution,” Jackson v. Virginia, 443 U.S. 307, 319 (1979), was

sufficient for a rational trier of fact to have found beyond a reasonable doubt that

Murray was connected with the conspiracy. See United States v. Corona-Verbera,

509 F.3d 1105, 1117–18 (9th Cir. 2007) (proof beyond a reasonable doubt of even

a slight connection to the charged conspiracy is sufficient). For example, in

wiretap recordings played at trial, a caller consistently identifying himself as

“Kenny” used code words to order from co-conspirators what trial testimony

indicated were substantial amounts of drugs. Those calls originated from a land

line registered to the same address at which DMV records indicated Murray lived

at the time. The jury heard these calls and compared the voice on it to an exemplar

of Murray’s. And when the police searched the address from which the calls

originated, they found two identification cards with Murray’s information on them,

significant quantities of drugs packaged for distribution, and firearms and digital

scales.


                                           2
       From this evidence, the jury could rationally have concluded that the

“Kenny” on the calls was Murray, that Murray intended to distribute drugs he

obtained from his co-conspirators, and that Murray was therefore connected with

the conspiracy to distribute drugs. See id. Even if the evidence could also have

supported the inference that Murray was a drug dealer independent from the

established conspiracy, as Murray contends, the jury was entitled on these facts to

resolve conflicting inferences in favor of the prosecution. See Jackson, 443 U.S. at

326.

AFFIRMED.




                                          3